Appeal by the defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered November 6, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was not voluntarily entered is not preserved for appellate review (see, People v Pellegrino, 60 NY2d 636; cf., People v Lopez, 71 NY2d 662, 666), and, in any event, is without merit (People v Harris, 61 NY2d 9).
As part of his plea bargain, the defendant effectively waived appellate review of the remaining issue raised by him (People v Seaberg, 74 NY2d 1). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.